Citation Nr: 1422408	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-39 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a sleep disorder. 

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for a left ankle disorder


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1966 to August 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

On his September 2010 substantive appeal, the Veteran indicated that he wanted a videoconference hearing before the Board.  The Veterans Appeals Contact and Locator System (VACOLS) indicates that the hearing request was withdrawn by the Veteran.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA Treatment Records

In the July 2010 statement of the case (SOC), it was noted that treatment records from the Cincinnati VA Medical Center (VAMC) from July 2008 to July 2010 were considered in evaluating the Veteran's service connection claims currently on appeal.  However, the July 2010 SOC also noted that the Veteran had a "positive mood disorder screening test on December 29, 2004" and that a May 25, 2005 VA treatment record showed "a diagnosis of depression."  The Board has reviewed the claims file, including the paperless, electronic file, which only contains VA treatment records from July 2008 to January 2012, but no earlier.  Given that VA treatment records prior to July 2008 appear to be in constructive possession of VA, the Board finds that all outstanding treatment records from the Cincinnati VAMC prior to July 2008 should be obtained as these treatment records may contain evidence in support of the Veteran's claims currently on appeal.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Depression

As noted above, some VA treatment records appear not to have been associated with the claims file.  According to the July 2010 SOC, these treatment records indicate that the Veteran was diagnosed with depression in 2005.  VA treatment records dated May 2011 and January 2012 (in Virtual VA) reflect that depression continues to be listed as one of the Veteran's active problems.  Accordingly, after obtaining the VA treatment record prior to July 2008, the Veteran should be afforded a VA examination to assist in determining whether any acquired psychiatric disorder, to include depression, was incurred in or is otherwise related to service.  

Bilateral Ankle Disorder

In regard to the Veteran's claim for service connection for a bilateral ankle disorder, the Veteran contends that his ankle symptoms began in service.  Specifically, the Veteran maintains that, during basic training, his ankles and feet started bothering him.  See October 2009 VA foot examination.  The Board notes that the Veteran is currently service-connected for bilateral flat feet.

The evidence reflects that the Veteran had complaints of ankle pain during service.  See September 1966 service treatment record.  In an October 1966 follow-up service treatment note, the Veteran was noted to have been referred to the Podiatry Clinic due to ankle pain.  A physical examination of the Veteran's ankles at that time revealed that the Veteran walked with a normal gait.  His foot gear fit adequately, and there was no edema, redness, or ecchymosis.  Range of motion of the ankle joints were noted as "good" and x-rays were normal.  The impression at that time was bilateral pes cavus which was noted as symptomatic due to training which produced calluses on the ball of both feet.  A diagnosis relating to the Veteran's ankles was not rendered at that time.

In an October 2009 VA foot examination, the VA examiner diagnosed the Veteran with bilateral pes planus with associated foot and ankle arthralgia, "bilateral old anterior colliculus of the medial malleolus fractures" and "old osteochondral fracture lateral margin right talar dome."  The Board finds that these diagnoses involve several parts of the Veteran's ankles.  The October 2009 VA examiner, however, did not render an opinion as to the etiology of the Veteran's ankle disorders.  Accordingly, after obtaining the VA treatment record prior to July 2008, the Board finds that the Veteran should be afforded a VA ankle examination to address whether any currently diagnosed ankle disorder is related to service.  Further, given the Veteran's service-connected bilateral flat foot disability and his complaints of foot and ankle pain, the Board finds that the VA examiner should also address whether any ankle disability is aggravated or caused by the service-connected bilateral flat foot disability.     

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain any VA treatment records from the Cincinnati VAMC dated prior to July 2008 and after January 2012.  These treatment records should be associated with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file. 

2.  Then, schedule the Veteran for a psychiatric examination to assist in determining the nature and etiology of any acquired psychiatric disorders, to include depression.  All appropriate testing should be conducted and reviewed.  The Veteran's claims folder must be made available to the examiner.  Then, the examiner should address the following:

(a)  List all current diagnoses pertaining to the Veteran's psychiatric disorder(s).

(b)  Provide an opinion as to whether it is as likely as not (i.e.,50 percent or greater probability), that any diagnosed psychiatric disorder was incurred in or is otherwise related to service. 

A rationale for the opinions should be provided.

3.  Schedule the Veteran for an ankle examination to assist in determining the nature and etiology of the any bilateral ankle disorder.  All appropriate diagnostic testing, including imaging studies of the ankles, should be conducted and reviewed.  The Veteran's claims folder must be made available to the examiner.  Then, the examiner should address the following:

(a)  List all current diagnoses pertaining to the Veteran's ankle(s) disorder.

(b)  Provide an opinion as to whether it is as likely as not (i.e.,50 percent or greater probability), that any diagnosed ankle disorder was incurred in or is otherwise related to service. 

(c)  Provide an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any diagnosed ankle disorder is caused or aggravated (increased in severity beyond its natural progression) by the service-connected flat foot disability.

A rationale for the opinion should be provided.
 
4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



